PER CURIAM.
We reverse the trial court’s order of final judgment entering judgment for Holiday on Noti’s complaint for eviction and imposing a resulting trust on the property in favor of Holiday. Holiday failed to prove by clear and convincing evidence, Hiestand v. Geier, 396 So.2d 744 (Fla. 3d DCA), review denied, 407 So.2d 1103 (Fla. 1981), that Koch (Holiday’s alleged prede*796cessor in interest) had bound himself to an absolute obligation to pay off the mortgage note executed by Noti and his wife, Socarras v. Yaque, 452 So.2d 992 (Fla. 3d DCA 1984).
The case is remanded to the trial court with directions to consider the merits of Holiday’s counterclaim seeking damages and the imposition of an equitable lien on the property in question for improvements he had made thereto, such claim having been dismissed as being moot in light of the judgment rendered by the trial court on the parties’ other claims.
Reversed and remanded with directions.